Mr. Chief Justice Boggs delivered the opinion of the court: This is a writ of error sued out to reverse a judgment entered in the county court of Cook county, confirming a special assessment levied by virtue of an ordinance of the city for the purpose of paying the cost of grading, paving and curbing Vernon avenue from Sixty-ninth to Seventy-third street, in said city. The objection that the ordinance provides the curbing shall rest on “fiat stones,” and for that reason does not, on its face, sufficiently describe the nature, character, locality and description of the proposed improvement, is the same objection that we held in Lusk v. City of Chicago, 176 Ill. 207, and Kuester v. City of Chicago, 187 id. 21, should have been sustained in the trial court. On the authority of those cases the judgment in this cause must be and is reversed and the cause remanded. Reversed and remanded.